An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Renee A. White, J.), rendered on or about January 19, 2010, said appeal *459having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
Counsel for appellant is referred to Rules of the Appellate Division, First Department (22 NYCRR) § 606.5. Concur — Tom, J.P., Andrias, Catterson, Moskowitz and Román, JJ.